[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff in this action is an employment agency that supplied a paralegal to the defendant's law firm. The plaintiff alleges that pursuant to a contract they are owed money for the services of the paralegal.
The defendant acknowledges that a contract existed but claims in a special defense that the contract was for a competent paralegal and that the plaintiff breached this contract when they assigned an incompetent worker to the defendant's law firm. It is sufficient that the defendant has alleged that she was not the person they bargained for. The misrepresentation consists of the claims of the plaintiff that their worker was competent; the defendant asserts that relying on these misrepresentations they suffered financial loss.
The motion to strike is denied.
O'Keefe, J.